NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KENNETH HILL,                                   No.    19-15038

                Plaintiff-Appellant,            D.C. No. 2:16-cv-03020-JAM-KJN

 v.
                                                MEMORANDUM*
H. COTTRELL, C/O; MURPHY,

                Defendants-Appellees,

and

SCOTT KERNAN; et al.,

                Defendants.

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                           Submitted October 15, 2019**

Before:      FARRIS, LEAVY, and RAWLINSON, Circuit Judges.

      California state prisoner Kenneth Hill appeals pro se from the district court’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judgment dismissing for failure to prosecute his 42 U.S.C. § 1983 action alleging

constitutional claims. We have jurisdiction under 28 U.S.C. § 1291. We affirm.

       In his opening brief, Hill fails to challenge the district court’s dismissal for

failure to prosecute, and he has therefore waived any such challenge. See Indep.

Towers of Wash. v. Washington, 350 F.3d 925, 929 (9th Cir. 2003) (“[W]e will not

consider any claims that were not actually argued in appellant’s opening brief.”);

Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994) (“We will not manufacture

arguments for an appellant . . . .”).

       Because Hill’s action was dismissed for failure to prosecute, we do not

consider his challenge to the district court’s interlocutory order. See Al-Torki v.

Kaempen, 78 F.3d 1381, 1386 (9th Cir. 1996) (“[I]nterlocutory orders, generally

appealable after final judgment, are not appealable after a dismissal for failure to

prosecute . . . .”).

       AFFIRMED.




                                            2                                     19-15038